Dismissed and Memorandum Opinion filed March 27, 2012.




                                          In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-01007-CR
                                     ____________

                     LADONDRELL MONTGOMERY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 351st District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1320161


                             MEMORANDUM OPINION

       Appellant was convicted of aggravated robbery. Subsequently, the trial court
granted appellant’s motion to dismiss for insufficient evidence.

       Generally, we only have jurisdiction to consider an appeal by a criminal defendant
when there has been a final judgment of conviction. See Workman v. State, 170 Tex.
Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161
(Tex. App. – Fort Worth 1996, no pet.). Because appellant’s conviction was dismissed,
there is no final conviction to appeal.
      Accordingly, we dismiss the appeal.


                                     PER CURIAM



Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                            2